DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4, 6-7, and 10 are pending.   The claims are amended to recite a soy whey-fermented beverage and include process recitations as to how to obtain the soy whey-fermented beverage. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3,769,437 (POUR-EL).
POUR-EL teaches a fermented soy whey beverage comprising ethanol that is prepared by fermenting soy whey (i.e., from liquid soybean processing waste at col. 1, lines 25-40) with saccharomyces diastaticus or Saccharomyces cerivisciae (i.e., a preferred yeast in dependent claims) and a carbohydrate e.g., sucrose or glucose.   In particular, POUR-EL teaches that the process is for production of alcoholic beverages by utilizing waste products. More specifically, the waste materials are wheys recovered from processes involving isolation of protein from seed materials, especially soybeans, as a food for alcohol-producing yeast.  The whey which mixed with a carbon source. The carbon source is any carbohydrate which is, e.g., a mono-saccharide or a di-saccharide or any breakdown products of polysacchararides which is utilizable by the yeast, e.g., sucrose (i.e., sugar) (col. 1, lines 25-40).
It is possible to add all the carbon source at the initiation of fermentation or add it intermittently during fermentation.  At col. 2, lines 25-32, POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced. This would also include the aroma/odor of the product.  Accordingly, the alcoholic beverage based on oilseed whey is unique and pleasant to the taste.  As to the amount of esters produced, POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced.
Indeed, it is noted that the source of whey, manufacturing parameters and yeast are all process recitations. The claimed invention is a beverage product comprising fermented soy whey and organic compounds.  The fermented soy whey is “from” (i.e., obtained via) a liquid waste of soybean tofu or soybean curd that was fermented with at least one yeast for 2-21 days at 13-35oC.  Thus, the claimed beverage does not require yeast or sugar.  The recitation that the yeast has an energy source from the liquid waste with or without at least one type of sugar added, a ratio of the liquid waste to the sugar is between 7:3 and 1.0 (i.e.,  indicating sugar is optional and not required or critical)  is a product-by-process recitation relating to the treatment of the liquid waste.   Indeed, the energy source only indicates what carbon source is present at the start of fermentation for how the waste is produced, not the beverage.  MOREOVER, it must be noted that POUR-EL does teach that the amount of sugar supplementation in the product of raw materials does impact the flavor and type of volatiles produced.  At col. 2, lines 25-32, POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced. This would also include the aroma/odor of the product.  Accordingly, the alcoholic beverage based on oilseed whey is unique and pleasant to the taste.  As to the amount of esters produced, POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced. 




Claims 1-4, 6-7 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0010930 (OBATA) in view of United States Patent No. 3,769,437 (POUR-EL). 
As to claims 1 and 6, OBATA teaches a powder that can be added to a beverage.  Isoflavone glycosides in a reaction mixture obtained from soy whey [0010] that have been enzymatically treated with a microorganism or crude enzyme (i.e., fermented) [0011] to obtain soy isoflavone aglycones [0022] (i.e., a plurality of organic compounds.  There is no indication that alcohol is produced.     
The reaction mixture is adjusted to pH 2 to 5, and water-soluble components are removed by ultrafiltration, centrifugal separation or a like technique to recover water-insoluble matter. If desired, the recovered water-insoluble matter is washed with water at pH 2 to 5. The resulting wet solid is dried by means of, for example, a vacuum drier and pulverized to obtain an isoflavone aglycone-containing composition. Rich in isoflavone aglycones, the resulting powder can be utilized as health foods and general beverages and foodstuffs.
The isoflavone aglycone composition of the product was made up of 56% of genistein, 39% of daidzein, and 5% of glycitein, proving to comprise genistein as a main aglycone.
OBATA teaches that isoflavones contribute to estrogenic activity, antioxidative activity, antibacterial activity, antilipemia activity, anticholesterol activity, and the like [0004]. In this regard, it would have been obvious to vary the amount of isoflavones in the beverage so as to provide an effective amount to provide estrogenic activity, antioxidative activity, antibacterial activity, antilipemia activity, anticholesterol activity, or the like, as taught by OBATA. 
Thus, it would have been obvious to include the needed amount (i.e., including 10 mg/L or more) to obtain the desired therapeutic effect. 
OBATA is silent as to fermenting soy whey with a yeast and adding sugar and esters. 
OBATA does teach enzymatically treating soy whey but silent as to where the enzyme is derived [0011]. 
POUR-EL teaches a fermented soy whey beverage that is prepared by fermenting soy whey with Saccharomyces diastaticus or Saccharomyces cerivisciae and a carbohydrate e.g., sucrose or glucose.  POUR-EL teaches a process which not only utilizes the whey as a by-product from the protein isolation to produce a valuable product but also eliminates the cost required to dispose of the whey and further contributes to improving the environment (col. 1, lines 35-40).   Thus, it would have been obvious to use soy whey from any waste soybean manufacturing stream including those fermented for 2-21 day at 13-35 C in order to efficiently use byproducts and prevent waste.  
As to claim 1, it is noted that the source of whey, manufacturing parameters and yeast are all process recitations. The claimed invention is a beverage product comprising fermented soy whey and organic compounds.  The fermented soy whey is “from” (i.e., obtained via) a liquid waste of soybean tofu or soybean curd that was fermented with at least one yeast for 2-21 days at 13-35oC.  Thus, the claimed beverage does not require yeast or sugar.  The recitation that the yeast has an energy source from the liquid waste with or without at least one type of sugar added, a ratio of the liquid waste to the sugar is between 7:3 and 1.0 (i.e.,  indicating sugar is optional and not required or critical) is a product-by-process recitation.  Indeed, the energy source only indicates what carbon source is present at the start of fermentation for how the waste is produced, not the beverage.  MOREOVER, it must be noted that POUR-EL does teach that the amount of sugar supplementation in the product of raw materials does impact the flavor and type of volatiles produced..  At col. 2, lines 25-32, POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced. This would also include the aroma/odor of the product.  Accordingly, the alcoholic beverage based on oilseed whey is unique and pleasant to the taste.  As to the amount of esters produced, it would have been obvious to vary the amount created as POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced. 

It would have been obvious to modify OBATA with the yeast and sugar of POUR-EL, as POUR-EL teaches that yeast can process and ferment soy whey with sugar acting as the carbon source for the yeast.   
Again, it is noted that the source of whey, manufacturing parameters and yeast are all process recitations. Additionally, the energy source only indicates what carbon source is present at the start of fermentation. The claims do not delineate how the beverage is distinguishable from the final product. 

As to claims 2-3, OBATA is silent as to producing alcohol with Saccharomyces yeast. 
POUR-EL teaches a fermented soy whey beverage that is prepared by fermenting soy whey with Saccharomyces diastaticus or Saccharomyces cerivisciae and a carbohydrate e.g., sucrose or glucose.  POUR-EL teaches a process which not only utilizes the whey as a by-product from the protein isolation to produce a valuable product but also eliminates the cost required to dispose of the whey and further contributes to improving the environment (col. 1, lines 35-40).  
At col. 2, lines 25-32, POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced. An alcohol content ranges from 10-70% (see col. 1, line 70 to col. 2, lines 1).  
It would have been obvious to modify OBATA with the yeast and sugar of POUR-EL, as POUR-EL teaches that yeast can process and ferment soy whey with sugar acting as the carbon source for the yeast.   
As to claim 4, POUR-El teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced (col. 2, lines 15-25).
It would have been obvious to modify OBATA with the yeast and sugar of POUR-EL, as POUR-EL teaches that yeast can process and ferment soy whey with sugar acting as the carbon source for the yeast.  Additionally, as POUR-EL teaches that yeast can process and ferment soy whey with sugar acting as the carbon source for the yeast, it would have been obvious to vary the raw materials to obtain these compounds as they affect the flavor of the composition.   
It is noted that POUR-El teaches that 10-20% alcohol can be obtained (col. 1, lines 70-73). However, a further use is to add more sugar to the distillate produced under the alternate procedure mentioned above and then age this mixture to produce a liqueur (40-60% alcohol).  Thus, it would have been obvious to vary the amount sugar/brix to vary the amount of alcohol produced.  The amount of final sugar concentration would depend on length of fermentation time, amount of sweetness desired (i.e. remaining sugar in final beverage) and amount of final alcohol produced, as POUR-EL teaches the amount of sugar can be varied in the fermentation. 
It would have been obvious to modify OBATA with the yeast and sugar of POUR-EL, as POUR-EL teaches that yeast can process and ferment soy whey with sugar acting as the carbon source for the yeast.   
As to claim 7, OBATA teaches that the final pH content of the product is 2 to 5 [0022] and can be added to beverages.  It would have been obvious to use the product in a beverage with the same pH.  POUR-EL also teaches a fermented soy whey beverage that is prepared by fermenting soy whey with Saccharomyces diastaticus or Saccharomyces cerivisciae and a carbohydrate e.g., sucrose or glucose.  Saccharomyces produce lactic acid (see col. 1, line 70 to col. 2, lines 1). 

As to claim 10, POUR-EL teaches that the alcohol content ranges from 10-70% (see col. 1, line 70 to col. 2, lines 1 and col. 2, lines 45-46).  POUR-EL also teaches a fermented soy whey beverage that is prepared by fermenting soy whey with Saccharomyces diastaticus or Saccharomyces cerivisciae and a carbohydrate e.g., sucrose or glucose.  Saccharomyces produce lactic acid (see col. 1, line 70 to col. 2, lines 1). 

Response to Arguments
Applicant's arguments filed July 12, 2012 have been fully considered but they are not persuasive. 
At the outset, it is noted that the indefiniteness rejection is withdrawn in view of the changes to the claims. 
The applicant argues that POUR-EL does not anticipate the claimed invention because the present application does not include the filtering or centrifuging of insoluble proteins, but rather use coagulants and pressure to expel soy whey out of tofu. The applicant also explains why soy whey in tofu manufacturing may be fermented directly as trace amounts of carbohydrates which are present due to the nuance of soy whey origin. The applicant also argues that the beverage of the present invention is derived almost fully from soy whey, adjusting the sugar content optionally, yet being able to achieve fermentation imparting an alcohol content using certain yeast strains and no alcohol using certain yeast strains.  
However, it is noted that the source of whey, manufacturing parameters and yeast are all process recitations. The claimed invention is a beverage product comprising fermented soy whey and organic compounds.  The fermented soy whey is “from” (i.e., obtained via) a liquid waste of soybean tofu or soybean curd that was fermented with at least one yeast for 2-21 days at 13-35oC.  Thus, the claimed beverage does not require yeast or sugar.  The recitation that the yeast has an energy source from the liquid waste with or without at least one type of sugar added, a ratio of the liquid waste to the sugar is between 7:3 and 1.0 relates is a product-by-process recitation.  Indeed, the energy source only indicates what carbon source is present at the start of fermentation for how the waste is produced, not the beverage.  MOREOVER, it must be noted that POUR-EL does teach that the amount of sugar supplementation in the product of raw materials does impact the flavor and type of volatiles produced..  At col. 2, lines 25-32, POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced. This would also include the aroma/odor of the product.  Accordingly, the alcoholic beverage based on oilseed whey is unique and pleasant to the taste.  As to the amount of esters produced, it would have been obvious to vary the amount created as POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced. 
It must also be noted that the applicant argues that the fermentation step and addition of sugar is critical but the broadest claims provide a ratio of 1:0 (i.e., 1 liquid waste to 0 sugars). Thus, the addition of sugar is really optional. There is simply no evidence that these steps result in different beverage than that claimed. 
The applicant argues that that the resulting compositions would be different in terms of brix and alcohol content. However, the claims do not indicate what these compounds and amounts would be in the final composition.   Thus, these arguments are not commensurate in scope with the claims. 
As to OBATA, it is argued that OBATA only focuses on producing isoflavones as its product and using enzymes during the process. This is irrelevant as the present invention is an invention about a fermented soy whey beverage using yeasts, which contains alcohol and esters above and beyond isoflavones only. However, POUR-EL teaches a fermented soy whey beverage comprising ethanol that is prepared by fermenting soy whey (i.e., from liquid soybean processing waste) with saccharomyces diastaticus or Saccharomyces cerivisciae and a carbohydrate e.g., sucrose or glucose.  The alcohol content ranges from 10-70% (see col. 1, line 70 to col. 2, lines 1).  It is possible to add all the carbon source at the initiation of fermentation or add it intermittently during fermentation.  At col. 2, lines 25-32, POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced. This would also include the aroma/odor of the product.  Accordingly, the alcoholic beverage based on oilseed whey is unique and pleasant to the taste.  As to the number of esters produced, it would have been obvious to vary the amount created as POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799